Citation Nr: 0613791	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.  
He served in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in February 2005, 
but was remanded for additional development.  Subsequently, 
entitlement to service connection for tinnitus was granted in 
an August 2005 rating decision, and a 10 percent evaluation 
was assigned.  This is considered a full grant of the 
benefits sought on appeal, and this issue is no longer before 
the Board.  

The veteran appeared at a hearing before a Veterans Law Judge 
in November 2004.  The judge who conducted this hearing is no 
longer employed at the Board.  He was told in a March 2006 
letter, that he could have an additional hearing.  He was 
also told that unless he requested an additional hearing 
within 30 days, the Board would assume that an additional 
hearing was not desired.  The veteran has not replied.


FINDING OF FACT

Current hearing loss is not related to a disease or injury in 
service, including in-service acoustic trauma. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred due to active 
service, nor may it be presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2005).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the RO provided VCAA notice by letters dated in 
October 2002 and March 2005.  These notices told the veteran 
what evidence was needed to substantiate the claim for 
service connection for hearing loss.  He was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  Finally, the March 2005 letter 
notified the veteran that if he had any evidence or 
information in his possession that he believed would support 
his claim, he should submit it.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in September 
2005, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).
      
Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date or percentage 
rating for an award of compensation for service connection.  
However, as the veteran's claim is being denied and no 
effective date or percentage rating will be assigned, the 
failure to provide the veteran with this information cannot 
possibly result in any harm to his claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  All of the medical records identified by the 
veteran have been obtained.  The veteran has been afforded a 
VA examination, and VA has obtained a medical opinion.  He 
testified at a November 2004 hearing before the Board.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

The veteran contends that he has developed bilateral hearing 
loss as a result of active service.  He notes that he served 
in Vietnam, and that he was frequently exposed to small arms 
fire.  

Service connection will be granted for disability resulting 
from an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If organic diseases of the nervous system such as hearing 
loss become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of hearing loss during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court has held that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service medical records are negative for 
reports, or treatment, of hearing loss.  A hearing 
examination conducted at discharge shows that the veteran had 
auditory thresholds of 5, 0, 10, 10, 5, and 15 decibels at 
the frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz 
for the right ear.  The left ear had auditory thresholds of 
0, 10, 10, 5, 5, and 10 decibels for these same frequencies.  

The initial post service hearing examination was conducted in 
December 1985.  The veteran had auditory thresholds of 5, 10, 
10, 10, 15 and 35 decibels at the frequencies of 500, 1000, 
2000, 3000, 4000 and 6000 Hertz for the left ear.  The right 
ear had auditory thresholds of 10, 5, 10, 10, 25 and 35 
decibels for these same frequencies.  

The veteran also underwent hearing examinations in December 
1986, December 1987, December 1988, December 1989, December 
1990, and January 1992.  Although some of these examinations 
demonstrated hearing loss at 6000 Hertz and auditory 
thresholds of 20 decibels at 4000 Hertz for each ear, none of 
these examinations showed hearing loss that would meet the 
criteria of 38 C.F.R. § 3.385.  

At an April 1996 examination, the veteran had auditory 
thresholds of 10, 10, 10, 20, 30 and 30 decibels at the 
frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz for 
the left ear.  The right ear had auditory thresholds of 10, 
10, 15, 15, 40 and 45 decibels.  

Similar findings were reported on a January 1997 examination.  

At a September 2001 examination, the veteran had auditory 
thresholds of 10, 15, 10, 20, 30 and 25 decibels at the 
frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz in 
the left ear.  The right ear had auditory thresholds of 5, 
10, 15, 20, 35 and 50 decibels in the same frequencies.  

The veteran underwent a private examination in August 2003.  
The left ear had auditory thresholds were 20, 20, 20, and 30 
decibels at 500, 1000, 2000, and 4000 Hertz.  The right ear 
had thresholds were 25, 25, 25, and 40 decibels at these same 
frequencies.  Word discrimination was 100 percent for each 
ear.  The auditory threshold at 3000 Hertz was not noted for 
either ear. 

The veteran was afforded a VA examination in January 2004.  
The claims folder was not available for review.  He was noted 
to have served a year in Vietnam.  The veteran denied any 
other occupational noise exposure, and recreational noise 
exposure was limited to lawnmowers.  The left ear had 
auditory thresholds of 15, 15, 15, 30, and 35 decibels at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The 
right ear had auditory thresholds of 20, 25, 20, 35, and 55.  
Speech recognition was 100 percent for the right ear and 96 
percent for the left ear.  The diagnosis was right ear normal 
hearing through 2000 Hertz with mild sensorineural hearing 
loss at 3000 Hertz and a moderately severe sensorineural 
hearing loss at 4000 Hertz.  

The left ear had normal hearing through 2000 Hertz with a 
mild sensorineural hearing loss at 3000 and 4000 Hertz.  The 
examiner did not express an opinion as to the etiology of the 
hearing loss.  

At the November 2004, hearing the veteran testified that he 
had served in Vietnam, where he frequently fired his M-16 on 
patrol and when returning from patrol.  He said that he had 
worked in a warehouse since discharge from service, and had 
not been exposed to any occupational noise.

The veteran underwent an additional VA examination in May 
2005.  The claims folder was included for review by the 
examiner.  The veteran's hearing was noted to have been 
normal upon discharge in June 1971.  Private examinations 
beginning in December 1985, were interpreted as showing mild 
hearing loss in both ears at 6000 Hertz.  The April 1996 
examination had revealed mild to moderate hearing loss of the 
right ear, and mild hearing loss of the left ear.  The 
January 2000 and August 2002 examinations were interpreted 
similarly.  

On current examination, the left ear had auditory thresholds 
of 15, 20, 25, 25, and 35 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz.  The right ear had auditory thresholds of 25, 
20, 25, 30, and 50 decibels at those frequencies.  Speech 
recognition was 80 percent for the right ear and 88 percent 
for the left ear.  The examiner opined that the veteran's 
hearing loss was "not as likely as not related to noise 
exposure from service."  The rationale for this opinion was 
that the veteran's hearing was normal in all frequencies at 
discharge.  Hearing loss was not evident until 14 years later 
when the December 1985 examination showed mild hearing loss 
of both ears at 6000 Hertz.  

This record clearly supports a finding that the veteran has 
current hearing loss disability in both ears.

It is unclear whether the veteran served in combat in 
Vietnam, but his report of exposure to small arms fire during 
service is consistent with his service as an infantryman in 
that location.  There is thus satisfactory evidence of an 
injury in service.  38 U.S.C.A. § 1154.

The missing element in the veteran's claim is competent 
evidence of a link between current hearing loss and the in-
service noise exposure (or other incident of service).  The 
only competent opinion on this question was furnished by the 
recent VA examiner.  That examiner provided an opinion 
against the claim.  Because there is no competent opinion to 
the contrary, the weight of the evidence is against finding a 
link between the current disability and service.

In this regard, the veteran has testified that his current 
hearing loss is related to the small arms fire in service.  
He is not a medical professional, and is thus not qualified 
to express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The first indication of hearing loss was not shown until 
1985.  The first evidence of hearing loss as defined in 
38 C.F.R. § 3.385 is dated in 1996.  Because there is no 
evidence of hearing loss to a compensable degree within one 
year of service, the weight of the evidence is against the 
grant of service connection on a presumptive basis.  

Where a chronic disease is adequately identified in service 
and at any time thereafter, service connection will be 
presumed without the need for nexus evidence.  38 C.F.R. 
§ 3.303(b).  Here, however, hearing loss was not identified 
during active service.  Although some of the veteran's recent 
statements and testimony could be read as saying he 
experienced symptoms of hearing loss in service, he would not 
be competent to identify hearing loss at the specific levels 
defined in § 3.385 or Hensley.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim.  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


